EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Dec. 8, 2020, have been entered.  Claims 8 and 10-33 have been canceled, claims 34-40 have been newly added, claims 9, 34-36, and 40 are withdrawn for being directed to non-elected inventions, and claims 1-7 and 37-39 were examined, during which time the Examiner identified allowable subject matter and called the Applicant for an interview to discuss amendments to bring the application to allowance; see interview summary attached.

REJOINDER
	After the Examiner’s Amendments all claims are REJOINED.

Objections and Rejections That Are Withdrawn
All rejections of claim 8 are moot in light of the Applicant’s cancelation of claim 8.
The objections to claims 1-4 for informalities are withdrawn in light of the Applicant’s amendments to the claims.
The rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 1 and 5-7 under 35 U.S.C. 102(1) as being anticipated by Tevatia et al is withdrawn in light of the Applicant’s amendments to the claims.
The rejection of claims 1-7 under 35 USC 103 has been withdrawn in light of the Applicant’s amendments to the claims, and the clarification regarding the difference between CS/PLP-DC and cysteine synthase (see interview summary).

Claim Interpretation
	The claims require the expression of a cysteine synthetase/PLP decarboxylase enzyme (CD/PLP-DC), and the specification defines this as follows:

    PNG
    media_image1.png
    173
    679
    media_image1.png
    Greyscale

NOTE: the Examiner’s amendments require all claims directed to expression of CS/PLP-DC to have at least 95% sequence identity to SEQ ID NO: 15, and it is understood at least one of the activities, above, is also required.

Alternatively, the claims encompass expression of a “portion of the cysteine synthetase/PLP decarboxylase” referred to as “partCS/PLP-DC”, and the specification defines this as follows:

    PNG
    media_image2.png
    85
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    66
    381
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    417
    media_image4.png
    Greyscale

Therefore, this is inclusive of fragments of the enzyme that are required to retain the decarboxylase portion of the reaction.  NOTE: the Examiner’s amendments require all claims directed to expression of partCS/PLP-DC to have at least 95% sequence identity to amino acids 1 plus 472 through 985 of SEQ ID NO: 15, and it is understood at least one of the activities, above, is also required, as well as the function of the prokaryotic cell in which the enzyme is expressed producing taurine.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Ihnen on Mar. 15-16, 2021.

The application has been amended as follows: 


1.	(Currently Amendment)  A prokaryotic cell comprising either:
(a) two expression units, wherein
(i) a first expression unit that comprises a first promoter operably linked to a first polynucleotide which encodes cysteine dioxygenase-like (CDOL) protein; and
(ii) a second expression unit that comprises a second promoter operably linked to a second polynucleotide which encodes a portion of the cysteine synthetase/PLP decarboxylase (partCS/PLP-DC) protein, wherein the partCS/PLP-DC protein comprises amino acids 1 plus 472 through 985 of the amino acid sequence set forth in SEQ ID NO:15 or an amino acid sequence having at least 95% sequence identity thereto; or
	(b) a single expression unit which comprises a promoter operably linked to a first polynucleotide which encodes the CDOL protein operably linked to (i) a second polynucleotide which encodes the partCS/PLP-DC protein or (ii) a third polynucleotide which encodes cysteine synthetase/PLP decarboxylase (CS/PLP-DC) protein comprising the amino acid sequence set forth in SEQ ID NO:15 or an amino acid sequence having at least 95% sequence identity thereto, 
		wherein the two expression units or the single expression unit is expressed in the prokaryotic cell and wherein the prokaryotic cell produces taurine.

5.	(Currently Amended)  The prokaryotic cell of claim 1, wherein the CDOL protein comprises the amino acid sequence set forth in SEQ ID NO:5 or an amino acid sequence having at least 95% sequence identity thereto. 

6.	(Currently Amended)  The prokaryotic cell of claim 1, wherein the second polynucleotide encodes the partCS/PLP-DC protein comprising amino acids 1 plus 472 through 985 of the amino acid sequence set forth in SEQ ID NO:15. 

7.	(Currently Amended)  The prokaryotic cell of claim 1, wherein the third polynucleotide encodes the CS/PLP-DC protein comprising the amino acid sequence set forth in SEQ ID NO:15. 

37.	(Currently Amended)  A prokaryotic cell comprising a single expression unit which comprises a promoter operatively linked to a polynucleotide which encodes cysteine synthetase/PLP decarboxylase (CS/PLP-DC) protein comprising the amino acid sequence set forth in SEQ ID NO:15 or an amino acid sequence having at least 95% sequence identity thereto, 
		wherein the single expression unit is expressed in the prokaryotic cell and wherein the prokaryotic cell produces taurine.

39.	(Currently Amended)  The prokaryotic cell of claim 37, wherein the prokaryotic cell is Bacillus, Salmonella, Lactococcus, Streptococcus, Brevibacterium, coryneform bacteria, Bacillus subtilis, Brevibacterium ammoniagene, Corynebacterium crenatum, Corynebacterim pekinese, Corynebacterium glutamicumas, Erwinia citreus, Erwinia herbicola, Escherichia coli,  Gluconobacter oxydans, Propionibacterium freudenreicheii, or Propionibacterium denitrificans.
41.	(New)  A method of producing hypotaurine or taurine, comprising growing the prokaryotic cell of claim 38 under conditions which permit expression of the polynucleotide, thereby producing taurine.

42.	(New)  A prokaryotic cell comprising a single expression unit which comprises a promoter operatively linked to a polynucleotide which encodes a portion of the cysteine synthetase/PLP decarboxylase (CS/PLP-DC) protein wherein the partCS/PLP-DC protein comprises amino acids 1 plus 472 through 985 of the amino acid sequence set forth in SEQ ID NO:15 or an amino acid sequence having at least 95% sequence identity thereto, 
		wherein the single expression unit is expressed in the prokaryotic cell and wherein the prokaryotic cell produces taurine.

43.	(New)  The prokaryotic cell of claim 42, wherein the polynucleotide encodes the partCS/PLP-DC protein comprising amino acids 1 plus 472 through 985 of the amino acid sequence set forth in SEQ ID NO:15.

44.	(New)  A method of producing hypotaurine or taurine, comprising growing the prokaryotic cell of claim 42 under conditions which permit expression of the polynucleotide, thereby producing taurine.

45.	(New)  A method of producing hypotaurine or taurine, comprising growing the prokaryotic cell of claim 43 under conditions which permit expression of the polynucleotide, thereby producing taurine.

Allowable Subject Matter
	Claims 1-7, 9, and 34-45 are allowed and are renumbered as claims 1-20, respectively.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662